DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker et al. (US 4,758,385).  Regarding claims 1 and 5, Acker discloses (figures  20, 25-27 and 22-23) a method of making a vascular composite heat exchanger and a vascular composite heat exchanger comprising a step of sandwiching a first fluid network (58 or 60) between upper plies (52b) and central plies (10b); and sandwiched a second fluid network (60 or 58) fluidly isolated from the first fluid network between the central plies (10b) and lower plies (52a). Regarding the term “vascular heat exchanger”, applicant has disclosed that vascular composite heat exchanger includes a first fluid network and a second network sandwiched between the plies (page 2, lines 27-30)  Therefore, Acker’s method and apparatus include the steps or structural limitations as claimed, would inherently read on “vascular heat exchanger”.  Regarding claim 4, Acker discloses (figures 16-17 and column 6, lines 42-63) the step of sandwiching a first fluid network includes the steps of laying up a first set of plies (38) on a first tool (44, shown in figure 16) having desired network geometry (forming ribs 20 or recess 22); laying up a second set of plies (38) on a second tool (44) having final part geometry (forming ribs 20 or recess 22); gluing together the first and second set of plies using glue layup (adhesive or wet layup ) on a peripheral edge (26) of the plies. (figure 25, column 8, lines 9-10).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norback (US 4,099,928).  Regarding claims 1 and 5, Norback discloses (figures 1 and 4) a method of making a vascular composite heat exchanger and a vascular composite heat exchanger comprising a step of sandwiching a first fluid network (A,B) between upper plies (12) and central plies (12); and sandwiched a second fluid network (C,D) fluidly isolated from the first fluid network between the central plies (12) and lower plies (12) (see figure 4). Regarding the term “vascular heat exchanger”, applicant has disclosed that vascular composite heat exchanger includes a first fluid network and a second network sandwiched between the plies (page 2, lines 27-30)  Therefore, Acker’s method and apparatus include the steps or structural limitations as claimed, would inherently read on “vascular heat exchanger”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norback (US 4,099,928) in view of Acker et al. (US 4,758,385).  Norback substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of the step of sandwiching a first fluid network using tool as claimed.  Norback discloses the pliers having ribs and recesses as the final and desired geometry and  the step of gluing the two plies together to form a first fluid network, but does not disclose laying the first plies on the first tool  and the second plies on the second tool.  Acker discloses (figures 16-17) a conventional method of forming ribs and recesses of the plate using tool such as die and punch (44), wherein the first set of plies (38) is lay on the first tool (44) and the second set of plies (38) is lay on the second tool (44) for a purpose of forming a desired and final network geometry on the plies.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Acker’s teaching in Norback’s device for a purpose of forming a desired and final network geometry on the plies

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.Fuerschback (US 4,815,534) discloses a plate heat exchanger.
James (US 8,636,269) discloses a method and material for improving evaporative heat exchanger.
Grinbergs et al. (US 10,208,979) discloses a planar plate core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763